
	
		III
		110th CONGRESS
		1st Session
		S. RES. 304
		IN THE SENATE OF THE UNITED STATES
		
			August 3, 2007
			Mr. Sununu (for himself
			 and Mr. Gregg) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Congratulating Charles Simic on being named
		  the 15th Poet Laureate of the United States of America by the Library of
		  Congress.
	
	
		Whereas Charles Simic was born in Yugoslavia on May 9,
			 1938, and lived through the events of World War II;
		Whereas, in 1954, at age 16 Charles Simic immigrated to
			 the United States, and moved to Oak Park, Illinois;
		Whereas Charles Simic served in the United States Army
			 from 1961 to 1963;
		Whereas Charles Simic received a bachelor’s degree from
			 New York University in 1966;
		Whereas Charles Simic has been a United States citizen for
			 36 years and currently resides in Strafford, New Hampshire;
		Whereas Charles Simic has authored 18 books of
			 poetry;
		Whereas Charles Simic is a professor emeritus of creative
			 writing and literature at the University of New Hampshire, where he taught for
			 34 years before retiring;
		Whereas Charles Simic is the 5th person to be named Poet
			 Laureate with ties to New Hampshire, including Robert Frost, Maxine Kumin,
			 Richard Eberhart, and Donald Hall;
		Whereas Charles Simic won the Pulitzer Prize for Poetry in
			 1990 for his work The World Doesn’t End;
		Whereas Charles Simic wrote Walking the Black
			 Cat in 1996, which was a finalist for the National Book Award for
			 Poetry;
		Whereas Charles Simic won the Griffin Prize in 2005 for
			 Selected Poems: 1963–2003;
		Whereas Charles Simic held a MacArthur Fellowship from
			 1984 to 1989 and has held fellowships from the Guggenheim Foundation and the
			 National Endowment for the Arts;
		Whereas Charles Simic earned the Edgar Allan Poe Award,
			 the PEN Translation Prize, and awards from the American Academy of Arts and
			 Letters and the National Institute of Arts and Letters;
		Whereas Charles Simic served as Chancellor of the Academy
			 of American Poets;
		Whereas Charles Simic received the 2007 Wallace Stevens
			 Award from the American Academy of Poets; and
		Whereas on August 2, 2007, Librarian of Congress James H.
			 Billington announced the appointment of Charles Simic to be the Library's 15th
			 Poet Laureate Consultant in Poetry: Now, therefore, be it
		
	
		That the Senate—
			(1)congratulates
			 Charles Simic for being named the 15th Poet Laureate of the United States of
			 America by the Library of Congress; and
			(2)directs the
			 Secretary of the Senate to transmit an enrolled copy of this resolution to
			 Charles Simic.
			
